IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: AUGUST 18, 2022
                                                     NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                                  2022-SC-0026-MR


IJEOMA ODIGWE                                                        APPELLANT


                   ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2021-CA-0347
                  DAVIESS CIRCUIT COURT NO. 20-CI-00415


HON. JAY WETHINGTON, JUDGE,                                            APPELLEE
DAVIESS CIRCUIT COURT

AND

LAUREN ANDRINI                                        REAL PARTY IN INTEREST

                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Ijeoma Odigwe (Mr. Odigwe) appeals a Court of Appeals opinion that

denied his writ of prohibition. Mr. Odigwe’s writ sought to prevent the Daviess

Circuit Court from exercising jurisdiction over the child support issues present

in the underlying litigation. After review, we affirm the Court of Appeals.

               I. FACTUAL AND PROCEDURAL BACKGROUND

      Mr. Odigwe and Lauren Andrini (Ms. Andrini) met while they were both

law students at Notre Dame in Indiana. The two were never married. Ms.

Andrini became pregnant while both parties were still in law school and gave

birth to their only child together (Child) on May 16, 2018. Following the Child’s
birth, Ms. Andrini returned to her home state of Michigan. Shortly thereafter,

a paternity action was filed in Ottawa County, Michigan. On August 22, 2018,

the Michigan court entered a Consent Judgment of Paternity (Consent

Judgment). The Consent Judgment established Mr. Odigwe’s paternity, in

addition to custody, visitation, and child support.

      Nearly two years later, on March 2, 2020, the Michigan court entered an

order granting Ms. Andrini’s motion to change the Child’s legal residence and

domicile to Kentucky. The Michigan court found that it “no longer [had]

continuing jurisdiction over the child-custody determination regarding the

minor child,” and that “[a]ny future modifications of the child-custody

determination involving the minor child shall be made by an appropriate Court

which obtains appropriate subject matter jurisdiction under the UCCJEA1.”

The order did not address the court’s prior child support ruling, but noted that

“[e]xcept as provided in this order, the prior orders of this Court remain in full

force and effect.” Ms. Andrini and the Child moved to Daviess County,

Kentucky where they both currently reside. Mr. Odigwe currently resides in

Missouri, but considers Arizona his home state. He has never lived in

Kentucky.

      On April 21, 2020, Mr. Odigwe filed a Petition to Register a Foreign Child

Custody Determination Pursuant to KRS2 403.850 in the Daviess Circuit

Court, Family Division (Daviess Circuit Court). With his petition, he filed a


      1   Uniform Child Custody Jurisdiction and Enforcement Act.
      2   Kentucky Revised Statute.

                                             2
copy of the entire Michigan Consent Judgment, including the child support

calculations worksheet. Ms. Andrini did not object to the Consent Judgment

being registered in Kentucky. On May 26, before the court had ruled on his

petition to register the foreign custody judgment, Mr. Odigwe filed a Motion to

Modify Custody and Parenting time and a proposed Order Regarding Custody

and Parenting Time. Mr. Odigwe’s motion to modify custody sought joint legal

custody and a parenting time schedule; his proposed order included the

following language:

      Father is awarded eight (8) hours of parenting time on each day of
      the second weekend of every month. A weekend constitutes
      Saturday and Sunday. Father is responsible for his costs of
      transportation such as hotel, car rental, gas, etc. Father will
      receive an appropriate credit towards his monthly child
      support payment for Minor Child that will be determined by
      this Court, or agreement by the parties.3

On June 2, Mr. Odigwe filed an Emergency Motion for Summer 2020 Parenting

Time. In it, he stated, inter alia,

      [p]etitioner/Father is currently studying for the bar exam, which
      he will take in July 2020. After the bar exam, his anticipated
      relocation is to Kansas City, MO, but either way he will be leaving
      South Bend, IN in July 2020. He is originally from Arizona.
      Petitioner/Father would very much like to see his son before he
      relocates from South Bend and requests a reasonable Court
      Order allow Summer 2020 parenting time, and equitably
      [dividing] the transportation time and costs for parenting
      time.4

      Later, on June 17, Judge Julia Gordon (Judge Gordon) entered an order

registering the foreign custody determination. The order found that the


      3   Emphasis added.
      4   Emphasis added.

                                          3
Daviess Circuit Court had subject matter jurisdiction over the proceedings, as

well as personal jurisdiction over the parties. The order did not address Mr.

Odigwe’s motions to modify custody and parenting time, nor did it address

child support.

      On August 7, Ms. Andrini filed a Motion to Modify Child Support and

requested that the child support payments set by the Michigan Consent

Judgment be modified. In response, Mr. Odigwe filed a motion to dismiss. He

contended that, although he properly registered the child custody portion of

the Michigan Consent Judgment under the UCCJEA,5 Ms. Andrini had not yet

registered the child support order of the Consent Judgment in accordance with

the Uniform Interstate Family Support Act (UIFSA).6

      Mr. Odigwe further argued that, while the Daviess Circuit Court had

jurisdiction over him regarding custody, it had not acquired personal

jurisdiction or subject matter jurisdiction over him for the purpose of

addressing child support. Specifically, he contended that the court did not

have personal jurisdiction over him because none of the criteria listed in KRS

407.5201, which provides a number of bases for a Kentucky court to exercise

personal jurisdiction over a non-resident for the purposes of modifying a child

support order, were met. Similarly, he reasoned that the court lacked subject

matter jurisdiction over the child support order because all of the requirements

of KRS 407.5611 had not been met. KRS 407.5611 states in relevant part that


      5   See KRS 403.850.
      6   See KRS 407.5602.

                                           4
a Kentucky court may modify a child support order issued by another state if,

after notice and hearing, the court finds that: “1. Neither the child, nor the

obligee who is an individual, nor the obligor resides in the issuing state; 2. A

petitioner who is a nonresident of this state seeks modification; and 3. The

respondent is subject to the personal jurisdiction of the tribunal of this state.”

      In Ms. Andrini’s response to Mr. Odigwe’s motion to dismiss, she argued

that the Michigan child support order was effectively registered in Kentucky by

Mr. Odigwe when he registered the Consent Judgment on June 17, 2020, and

that by filing that motion he availed himself to the jurisdiction of the Daviess

Circuit Court. Additionally, she argued that he had waived any jurisdictional

arguments: Mr. Odigwe did not object to the court’s jurisdiction to address

child support issues under UIFSA when he registered the Consent Judgment,

he asked the court to modify his child support payments to reflect his travel

costs for visitation in his May 26 Proposed Order, and he requested that the

court equitably divide transportation costs in his June 2 Emergency Motion for

Parenting Time.

      The parties appeared for a hearing on the motion to dismiss on

September 14, 2020. However, Judge Gordon informed the parties that she

had not yet read their pleadings, and that she would take the matter under

advisement. When the parties appeared again on November 2 to address Mr.

Odigwe’s motion to modify parenting time, Judge Gordon passed ruling on both

the jurisdictional issue and the motion to modify until the previously scheduled

trial on November 20. She stated that her inclination was to deny Mr. Odigwe’s

                                            5
motion to dismiss, and that they should be prepared to address child support

at the November 20 hearing. Judge Gordon also advised Mr. Odigwe to retain

counsel, as he had been appearing pro se. Mr. Odigwe took her advice, and his

counsel filed an entry of appearance on November 12. According to Mr.

Odigwe’s brief to this Court, the November 20 trial date was thereafter

indefinitely continued.

      Four months later, in March of 2021, there still had not been a trial or

an order concerning the court’s jurisdiction over child support. Nevertheless,

Mr. Odigwe filed a petition requesting a writ of prohibition in the Court of

Appeals on March 26. In it, he argued that he was entitled to a writ of

prohibition under the first class of writs. In other words, he argued that the

Daviess Circuit Court was proceeding or was about to proceed outside of its

jurisdiction, and that he would have no adequate remedy by appeal.7 He

reiterated his argument that the Daviess Circuit Court lacked subject matter

jurisdiction to rule on child support because the Michigan Consent Judgment

had not been properly registered in Kentucky. He contended that he lacked an

adequate remedy by appeal because under Kentucky law, with certain

exceptions, he would be unable to recoup any excess payments made under a

court order, even if the order was entered as a result of judicial error.8




      7   Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004).
      8 See, e.g., Denzik v. Denzik, 197 S.W.3d 108, 112 (Ky. 2006) (“Cases involving
excess child support payments made by judicial error have determined that
recoupment or restitution of the excess payments is inappropriate unless there exists
an accumulation of benefits not consumed for support.”).

                                               6
      After Mr. Odigwe filed his petition for a writ of prohibition, but before the

Court of Appeals ruled on said writ, Mr. Odigwe successfully moved to have

Judge Gordon recused from the case. Judge Gordon’s order recusing herself

from the case was entered on August 27, 2021. Per the order, the case was

transferred to Judge Jay Wethington (Judge Wethington).

      Later, on September 2, the Court of Appeals denied Mr. Odigwe’s motion

for a writ of prohibition. For clarity, we note that at that time Judge Gordon

was still the named respondent. The court began its analysis by clarifying that

although Mr. Odigwe was seeking a writ under the first class of writs, his

argument should have been under the second class of writs. It reasoned:

      The Petitioner argues he is entitled to a writ under the first class
      because the circuit court lacks jurisdiction to hear the issue of
      child support in his underlying case. Jurisdiction, as used in the
      first class of writ, means subject matter jurisdiction which is “the
      authority not simply to hear this case, but this kind of case.”
      Davis v. Wingate, 437 S.W.3d 720, 725 (Ky. 2014) (internal
      quotation marks and citation omitted). “A court acts outside its
      jurisdiction, accordingly, only where it has not been given, by
      constitutional provision or statute, the power to do anything at all.”
      Id.

      Particular case jurisdiction, on the other hand, “refers to a court’s
      authority to determine a specific case (as opposed to the class of
      cases of which the court has subject matter jurisdiction).”
      Commonwealth v. Steadman, 411 S.W.3d 717, 722 (Ky. 2013)
      (citations omitted). “Errors directed at particular-case jurisdiction
      belong in the second category of writs, not the first.” Delahanty v.
      Commonwealth, 558 S.W.3d 489, 500 (Ky. App. 2018). Moreover,
      the Kentucky Supreme Court has held that “[e]rrors in the
      procedural invocation of a court’s jurisdiction relate to particular-
      case jurisdiction, not general subject-matter jurisdiction.”
      Steadman, 411 S.W.3d at 723.




                                            7
      In the case sub judice, the Petitioner’s jurisdictional challenge is
      actually directed at particular case jurisdiction. The Petitioner’s
      argument is not that the circuit court entirely lacks the authority
      to hear child support cases, but that the circuit court cannot hear
      this particular child support case because Andrini did not meet the
      procedural requirements in the UIFSA to invoke the circuit court’s
      jurisdiction. As a result, the Petitioner’s request should have been
      brought under the second class of writs.

      Nevertheless, the court goes on to hold that even if Mr. Odigwe had

argued under the second class of writs, he would still not have been entitled to

a writ of prohibition:

      In order to qualify for a second-class writ, the Petitioner must show
      the circuit court is acting or about to act erroneously, there is no
      adequate remedy by appeal, and he will suffer irreparable harm.
      [Maricle, 150 S.W.3d at 10].

      The Petitioner claims that an appeal is inadequate and that he will
      suffer irreparable injury in the absence of a writ. The reasoning
      put forth by the Petitioner is that he “will be left without remedy,
      and an unjustified taking will occur, resulting in [Andrini]
      becoming unjustly enriched” because Kentucky generally does not
      allow recoupment or restitution for the overpayment of child
      support. This is an insufficient reason to grant the extraordinary
      relief afforded through a writ of prohibition.

      To begin, [Judge Gordon] has not entered a ruling that the circuit
      court has jurisdiction over the child support issue, nor is there an
      order increasing the Petitioner’s child support obligation.
      Petitioner’s argument at this point is mere speculation based on
      comments made by [Judge Gordon] as an initial reaction to the
      motions that, as she repeatedly told the parties, she had not yet
      read. Even assuming the circuit court is about to act erroneously,
      once a final order has been entered the Petitioner may file a direct
      appeal from that order. He cannot circumvent the process by filing
      a petition for a writ of prohibition. Moreover, as the Supreme
      Court stated in Lee v. George, the Petitioner’s claimed injury “is no
      different from the result in every [] case in which a parent does not
      get what he or she requested.” 369 S.W.3d 29, 34 (Ky. 2012).
      Thus, the Court cannot say the Petitioner’s perceived harm rises to
      the level of irreparable injury.



                                           8
Thereafter, on September 20, Mr. Odigwe filed a motion for reconsideration of

the Court of Appeals’ ruling.

      On October 13, while Mr. Odigwe’s motion for reconsideration was still

pending in the Court of Appeals, Judge Wethington held a hearing in Daviess

Circuit Court on the jurisdictional issue. On November 17, Judge Wethington

entered an order finding that the Daviess Circuit Court had “in personam

jurisdiction, subject matter jurisdiction and particular case jurisdiction over

the parties and all controversies herein.” The order denied Mr. Odigwe’s

motion to dismiss, and sustained Ms. Andrini’s motion to modify child support.

      There is no indication in the record before us that the Court of Appeals’

record was supplemented with Judge Wethington’s order, or that the Court of

Appeals was otherwise aware of that order when it denied Mr. Odigwe’s motion

for reconsideration on December 14. The Court of Appeals order denying the

motion for reconsideration states in its entirety:

      This cause is before the Court on Petitioner’s motion for
      reconsideration pursuant to Kentucky Rule of Civil Procedure (CR)
      76.38. Petitioner argues in his motion for reconsideration that the
      Court mischaracterized his argument and that the circuit court
      lacked subject-matter jurisdiction to consider the matter under the
      Uniform Interstate Family Support Act (UIFSA), Kentucky Revised
      Statutes (KRS) 407.5101-407.5902. This does not change the
      Court’s decision.

      KRS 23.100(2)(b) grants Kentucky’s family courts with jurisdiction
      over proceedings under UIFSA. Petitioner properly registered the
      foreign child support order in Kentucky pursuant to the
      aforementioned statutes. The circuit court may modify a foreign
      child support order if the requirements of KRS 407.5611 or KRS
      407.5613 are met. The circuit court has been granted jurisdiction
      to conduct a hearing to determine whether or not it can modify a
      foreign child support order. KRS 407.5611(1). The arguments
      raised by Petitioner in his petitioner for a writ and motion to
                                            9
      reconsider are better suited for the eventual hearing on the motion
      to modify child support and motion to dismiss. Moreover, the
      Petitioner has failed to show that he lacks an adequate remedy by
      appeal.

      This Court having reviewed the record, and being otherwise
      sufficiently advised; IT IS HEREBY ORDERED that Petitioner’s
      motion for reconsideration be, and is hereby, DENIED.

      On January 12, 2022, Mr. Odigwe filed a notice of appeal to this Court.

His notice specifically states that he is appealing from “the Findings of Fact,

Conclusions of law entered by the Kentucky Court of Appeals on September 2,

2021,” and “the denial of his Petition for Rehearing entered by the Kentucky

Court of Appeals on December 14, 2021.”

                                   II. ANALYSIS

      Preliminarily, this Court clarifies that it will not be addressing Judge

Wethington’s order finding that the Daviess Court has jurisdiction on the

merits. Mr. Odigwe’s notice of appeal clearly stated that he is appealing the

Court of Appeals’ order denying his writ of prohibition, and its subsequent

order denying his motion for reconsideration. And, as the Court of Appeals

was unaware of Judge Wethington’s order, it did not address that ruling. It

would accordingly be inappropriate for this Court to do so now.

      Rather, our sole inquiry is whether the Court of Appeals’ decision to deny

the writ was reversible. That standard of review can be stated succinctly as

follows:

      We employ a three-part analysis in reviewing the appeal of a writ
      action. We review the Court of Appeals' factual findings for clear
      error. Legal conclusions we review under the de novo standard.
      But ultimately, the decision whether or not to issue a writ of


                                           10
      prohibition is a question of judicial discretion. So review of a
      court's decision to issue a writ is conducted under the abuse-of-
      discretion standard. That is, we will not reverse the lower court's
      ruling absent a finding that the determination was arbitrary,
      unreasonable, unfair, or unsupported by sound legal principles.9

      It is well-established in this Commonwealth that “writ petitions should

be reserved for extraordinary cases” and are therefore generally disfavored.10 A

petitioner may prove entitlement to a writ under one of two classes of cases.

Under the first class, a petitioner must show that “the lower court is

proceeding or is about to proceed outside of its jurisdiction and there is no

remedy through an application to an intermediate court[.]”11 Under the second

class, a petitioner must demonstrate that “the lower court is acting or is about

to act erroneously, although within its jurisdiction, and there exists no

adequate remedy by appeal or otherwise and great injustice and irreparable

injury will result if the petition is not granted.”12 Additionally, under the

second class, there are “certain special cases” wherein a petitioner need not

show great injustice and irreparable injury if they can demonstrate that a

“substantial miscarriage of justice will occur if the lower court proceeds

erroneously,” and correction of the error “is necessary in the interest of orderly




      9 Appalachian Racing, LLC. v. Commonwealth, 504 S.W.3d 1, 3 (Ky. 2016)
(internal quotation marks omitted).
      10   See, e.g., Cox v. Braden, 266 S.W.3d 792, 796 (Ky. 2008).
      11   Maricle, 150 S.W.3d at 10.
      12   Id.

                                               11
judicial administration.”13 The special cases exception is generally reserved for

“those limited situations where the action for which the writ is sought would

blatantly violate the law,”14 and the petitioner must still demonstrate that they

lack an adequate remedy by appeal.15

      The common thread running through each class of writ is that a

petitioner is not entitled to a writ if he or she cannot show a lack of adequate

remedy by appeal.16 It is here that Mr. Odigwe’s writ petition fails. Mr. Odigwe

may file a direct appeal from the Daviess Circuit Court order that found it has

jurisdiction to proceed over the child support matters in this case. He

accordingly has an adequate remedy by appeal and may not use writ

proceedings to circumvent the appellate process wherein these issues can be

more appropriately addressed.17

      Furthermore, his alleged harm does not rise to the level required for the

issuance of a writ. His only alleged injury is monetary. Specifically, that he

will not be able to recover any child support he is ordered to pay under a

Kentucky court order, even if the order is entered erroneously. This alleged




      13   Lee v. George, 369 S.W.3d 29, 32 (Ky. 2012).
      14   Id.
      15 Indep. Order of Foresters v. Chauvin, 175 S.W.3d 610, 617 (Ky. 2005) (“[T]he
exception allows a petitioner to avoid only the requirement of great and irreparable
injury, not the requirement of lack of an adequate remedy by appeal.”).
      16  See, e.g., Bailey v. Bertram, 471 S.W.3d 687, 693 (Ky. 2015) (“The first prong
of this test, whether there is an adequate remedy by appeal, is a mandatory inquiry.”).
      17 See Lee, 369 S.W.3d at 34 (“[T]he extraordinary writs are no substitute for the
ordinary appellate process, and the interference with the lower courts required by
such a remedy is to be avoided whenever possible.”).

                                              12
financial injury simply is not of the “ruinous nature or . . . incalculable damage

to the petitioner”18 required to justify the issuance of a writ of prohibition.

                                 III. CONCLUSION

      Based on the foregoing, the Court of Appeals did not abuse its discretion

by denying Mr. Odigwe’s petition for a writ of prohibition, and that ruling is

hereby affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Jason Anthony Bowman
Bowman Legal


COUNSEL FOR APPELLEE:

Hon. Jay Wethington


COUNSEL FOR APPELLEE/REAL PARTY IN INTEREST:

James Andrew Johnson
Gordon Law Offices




      18 Lehmann v. Gibson, 482 S.W.3d 375, 385 (Ky. 2016) (internal quotation

marks omitted).

                                            13